Title: From John Adams to Edward and Charles Dilly, 20 February 1780
From: Adams, John
To: Dilly, Edward,Dilly, Charles


     
      Gentlemen
      Paris Feb. 20. 1780
     
     You may possibly remember a Correspondent of yours, who had six or seven Years ago the Pleasure of Writing to you sometimes and of receiving Letters from you. He has occasion for the Monthly and critical Reviews: the Remembrancers and annual Registers as they come out: and the Parliamentary Registers, and any other political Pamphlets of any Character that may be published in London. He requests the favour of you, to send them always by private Hands, addressed to Monsieur Antonio Ares, Negotiant chez Monsieur Hochereau, Libraire Pont neuf a Paris. For the pay for them you may draw upon him to be paid here, or he will get some Banker here to pay you in London which you please. He requests an Answer, as soon as possible and to be informed whether you will undertake to supply him or not, at what Prices and where you choose to be paid.—He wishes to know of the Welfare of Mrs. Maccauley, and of Mr. Robinson. Mr. Burgh, unhappily is no more.
     
      Your obliged and obedient servant
      Antonio Ares
     
    